
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.81



EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made effective as of January 1, 2003, between VCampus
Corporation, a corporation organized and existing under the laws of the State of
Delaware ("VCAMPUS") and Narasimhan P. Kannan ("Kannan").

        WHEREAS, VCAMPUS desires to employ Kannan and Kannan desires to accept
such employment on the terms and conditions hereinafter set forth; and

        WHEREAS, the parties hereby acknowledge that the goodwill, continued
patronage, names, addresses and specific business requirements of VCAMPUS'
clients and customers, and the designs, procedures, systems, strategies,
business methods and know-how of VCAMPUS, having been acquired through VCAMPUS'
efforts and the expenditure of considerable time and money, are among the
principal assets of VCAMPUS; and

        WHEREAS, the parties hereby acknowledge that as a result of the
position(s) in which Kannan will be employed, Kannan will develop special skills
and knowledge peculiar to VCAMPUS' business, whereby he will become, through his
employment with VCAMPUS, acquainted with the identities of the clients and
customers of VCAMPUS, and will acquire access to the techniques of VCAMPUS in
carrying on its business, as well as other confidential and proprietary
information; and

        WHEREAS, the parties hereto acknowledge that the Covenants set forth in
Section 8 of this Agreement are necessary for the reasonable and proper
protection of VCAMPUS' confidential and proprietary information (as defined
herein), customer relationships, and the goodwill of VCAMPUS' business, and that
such Covenants constitute a material portion of the consideration for Kannan's
employment hereunder.

        NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

        1.    Term.    VCAMPUS agrees to employ Kannan, and Kannan agrees to be
employed, as President and Chief Executive Officer of VCAMPUS, for a term of six
(6) months commencing January 1, 2003 and ending June 30, 2003 (the "Initial
Term"), unless such employment is sooner terminated as provided herein. The
parties intend for this employment agreement to serve as a bridge to a
potentially more long-term employment arrangement to be negotiated between the
parties.

        2.    Renewal Terms.    Unless either party provides written notice to
the other of its/his intention not to renew this Agreement at least fifteen
(15) days prior to the expiration of the Initial Term (or then current renewal
term hereof), this Agreement shall be automatically renewed for consecutive
additional one (1)-month renewal terms, subject to the termination provisions
set forth in Section 6 hereof.

        3.    Compensation.    

        (a)    Base Salary.    In consideration of Kannan's services as
President and Chief Executive Officer (or any other capacity in which Kannan may
be employed by VCAMPUS), VCAMPUS shall pay Kannan a minimum annual base salary
of Two Hundred Eighty Thousand Dollars ($280,000.00) per annum (equivalent to
$23,333 per month), payable in equal monthly installments in accordance with
VCAMPUS' normal payroll practices. Provided, however, VCAMPUS shall be entitled
to retain from any payments due to Kannan hereunder, on a net (after tax) basis,
up to Three Thousand Dollars ($3,000.00) per month, to be applied to the
repayment of any and all loans owed by Kannan to VCAMPUS. Both parties
acknowledge and agree that nothing in the

1

--------------------------------------------------------------------------------

foregoing provision of this Section 3(a) in any way modifies the terms of the
outstanding loan from Kannan to VCAMPUS and that the terms of such loan remain
in full force and effect.

        (b)    Stock Options.    Subject to approval by the VCAMPUS Board of
Directors, VCAMPUS agrees to grant Kannan a performance-based option to purchase
35,000 shares of VCAMPUS' common stock pursuant to the form of Performance Stock
Option Agreement attached hereto as Exhibit A, with such options vesting as
provided therein.

        (c)    Performance Bonuses.    Kannan shall be eligible to receive
performance bonuses, as determined in the sole discretion of the Board of
Directors of VCAMPUS, based upon factors determined appropriate by the Board of
Directors, which may include, for example, attainment by VCAMPUS of breakeven
operations and profitability during the term of this Agreement and any renewals
thereof.

        4.    Employee Benefits, Vacation.    During the term of this Agreement,
Kannan shall be eligible to receive and/or participate in all regular employee
benefits that are offered by VCAMPUS to its executive employees, including,
without limitation, major medical, dental, 401(k) Retirement Plan and long-and
short-term disability insurance coverage for Kannan. Except for the specific
employee benefits set forth above, VCAMPUS shall have no obligation to provide
Kannan with life insurance, car allowance, memberships or any other similar
executive benefits. During the initial term or any renewal terms hereof, Kannan
shall be entitled to receive up to two hundred (200) hours of paid vacation per
calendar year (or a pro rata portion thereof based on the length of the then
current term). Kannan may not carry over any hours of accrued but unused
vacation from one calendar year or six-month term to the next. Except as may be
required by law, VCAMPUS will not provide Kannan with monetary compensation for
such accrued but unused vacation time.

        5.    Reimbursement of Expenses.    Kannan is authorized to incur
reasonable expenses in connection with the business of VCAMPUS including
expenses for travel and similar items. VCAMPUS will reimburse Kannan for all
such reasonable and management-approved expenses upon itemized account of
expenditures. In particular, Kannan will be entitled to receive reimbursement
for mobile phone expenses related to VCAMPUS matters of up to $175.00 per month.

        6.    Termination.    

        (a)    Termination Without Cause.    Either VCAMPUS or Kannan may
terminate this Agreement without cause with thirty (30) days written notice to
the other party. Upon termination without cause, Kannan shall receive accrued
but unpaid base salary for days worked prior to termination. If terminated
without cause by VCAMPUS, Kannan will also be entitled to receive the remaining
balance, if any, of his unpaid base salary for the remainder of his employment
term, in accordance with VCAMPUS' normal payroll practices. In addition, upon a
termination of Kannan by VCAMPUS without cause during the term of this
agreement, VCAMPUS further agrees to pay the premiums in connection with
Kannan's continued participation in the VCAMPUS' group health plan pursuant to
COBRA, subject to such plan's terms, conditions and restrictions. VCAMPUS'
obligation to pay the base salary and benefits described herein is conditioned
upon Kannan's execution of a full Release of all claims that Kannan may have
against VCAMPUS in a form satisfactory to VCAMPUS.

        (b)    Termination for "Cause".    VCAMPUS may discharge Kannan
immediately for "Cause," which shall be limited to:

          (i)  Kannan's gross negligence or willful misconduct that results in
material harm to the financial condition, business, assets, or prospects of
VCAMPUS;

        (ii)  the conviction of, or the entering of a plea of no contest by,
Kannan for a felony or crime involving moral turpitude;

2

--------------------------------------------------------------------------------




        (iii)  the Board of Directors determines that Kannan has engaged in
theft, fraud, misappropriation or embezzlement in connection with his services
for the Company; or

        (iv)  the Board of Directors determines that Kannan has repeatedly
failed to carry out the reasonable directions of the Board of Directors of the
Company, which failure cannot be cured or shall not have been cured within
thirty (30) days after receipt by Kannan of written notice specifying in
reasonable detail the failure to so carry out such directions.

        (c)    Termination due to Death or Disability.    In the event of
Kannan's death or "disability" (as defined below), this Agreement shall
terminate immediately, and VCAMPUS shall pay to Kannan's spouse or beneficiary
Kannan's accrued unpaid base salary. For purposes of this Agreement,
"disability" shall mean the event of Kannan's physical or mental inability (as
verified by a physician selected by VCAMPUS) to perform his essential functions
hereunder, with or without reasonable accommodation, for a period of at least
sixty (60) consecutive days during the Agreement.

        7.    Severance Benefit.    Except for the payments described in
Section 6(a) above, no severance benefit shall be payable to Kannan in
connection with any termination of this Agreement.

        8.    Restrictive Covenants.    The following restrictions shall apply
during Kannan's employment and for the indicated periods of time following
termination or expiration of this Agreement.

        (a)    Non-solicitation of Customers.    During Kannan's employment with
VCAMPUS, and for the one (1) year period of time following termination or
expiration of this Agreement for any reason whatsoever, Kannan agrees not to
solicit business with any client or customer of VCAMPUS (which did business with
VCAMPUS during Kannan's employment), whether or not VCAMPUS is doing work for
such client or customer as of the date of termination of Kannan's employment.

        (b)    Nonsolicitation of Employees.    During Kannan's employment with
VCAMPUS, and for the one (1) year period following termination or expiration of
this Agreement for any reason whatsoever, Kannan further agrees not to initiate
contact with, solicit, entice, or attempt to entice in any form, fashion or
manner any employee of VCAMPUS for the purpose of inducing that employee to
terminate his/her employment with VCAMPUS.

        (c)    Non-disclosure.    During Kannan's employment and for a period of
one (1) year after termination or expiration of this Agreement for any reason
whatsoever, Kannan agrees not to disclose, or to knowingly allow any other
employee to disclose, to any other person or business entity, or use for
personal profit or gain, any confidential or proprietary information of VCAMPUS,
regardless of whether the same shall be or may have been originated, discovered
or invented by Kannan or by Kannan in conjunction with others. For purposes of
this Agreement, the term "confidential or proprietary information" shall
include, without limitation: the names, addresses and telephone numbers of past,
present and prospective clients or customers of VCAMPUS, as well as products,
designs, business plans, proposed business development, marketing strategies,
customers requirements, contractual provisions, employee capabilities, proposed
marketing initiatives, pricing methods, company earnings, computer software and
reporting systems; and the procedures, systems and business methods of VCAMPUS.

        9.    Remedies for Breach.    Kannan hereby acknowledges and agrees that
a violation of any of the covenants set forth in Section 8 (the "Covenants")
would result in immediate and irreparable harm to VCAMPUS, and that VCAMPUS'
remedies at law, including, without limitation, the award of money damages,
would be inadequate relief to VCAMPUS for any such violation. Therefore, any
violation or threatened violation by Kannan of the Covenants shall give VCAMPUS
the right to enforce such Covenants through specific performance, temporary
restraining order, preliminary or permanent

3

--------------------------------------------------------------------------------

injunction, and other equitable relief. Such remedies shall be cumulative and in
addition to any other remedies VCAMPUS may have, at law or in equity.

        10.    No Conflict.    Kannan represents and warrants to VCAMPUS that to
his knowledge, neither the execution and delivery of this Agreement, nor the
performance of his duties hereunder violates or will violate the provisions of
any other agreement to which he is a party or by which he is bound. Kannan
agrees to hold harmless and indemnify VCAMPUS in the event that of any claims
against VCAMPUS arising out of such breach.

        11.    Return of VCAMPUS Property.    Upon the termination of Kannan's
employment with VCAMPUS for any reason, Kannan shall leave with or return to
VCAMPUS all personal property belonging to VCAMPUS ("VCAMPUS Property") that is
in Kannan's possession or control as of the date of such termination of
employment, including, without limitation, all records, papers, drawings,
notebooks, specifications, marketing materials, software, reports, proposals,
equipment, or any other device, document or possession, however obtained,
whether or not such VCAMPUS Property contains confidential or proprietary
information of VCAMPUS as described in Section 11(c) hereof.

        12.    Survival.    The provisions of Sections 8, 9, 10, and 11 hereof
shall survive the termination of this Agreement, regardless of the manner or
cause of such termination.

        13.    Effect of Agreement.    This Agreement sets forth the final and
complete Agreement of the parties. It shall not be assigned by Kannan and may
not be modified except by way of a writing executed by both parties. All the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their successors and
assigns.

        14.    Notices.    Any Notice, demand, or other communication required
or permitted hereunder shall be deemed properly given when placed in writing and
deposited in the United States Postal Service, by registered mail, postage
prepaid, overnight mail or personal delivery, addressed as follows:

If to Kannan:

Narasimhan P. Kannan
(at his address as shown on the records of VCAMPUS)


If to VCAMPUS:

VCampus Corporation
1850 Centennial Park Drive, Suite 200
Reston, VA 20191
Attn: Chief Financial Officer

With a copy to:

Wyrick Robbins Yates & Ponton LLP
Suite 300
4101 Lake Boone Trail
Raleigh, NC 27607
Attn: Kevin A. Prakke

        15.    Governing Law.    The provisions of this Agreement and any
disputes arising hereunder shall be governed by and construed in accordance with
the laws of the State of Virginia.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and their seals affixed hereto as of the day and year first above
written.

    VCAMPUS Corporation
 
 
By:
 
 
  Corporate Seal   Name:           Title:      
Attest:
 
 
 
 
  Secretary                     (SEAL)      

--------------------------------------------------------------------------------

Narasimhan P. Kannan    

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.81



EMPLOYMENT AGREEMENT
